DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8, 11 and 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-5 and 8 of U.S. Patent No. 10,902,716 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by or are obvious combinations of the claims the ‘716 patent.
Claim Number of the instant Application
Claim Number of USP 10,902,716 B2
Claim 1
1, A non-transitory, memory device having stored thereon instructions which instructions, when executed by a controlling device, cause the controlling device to respond to a first sensed event by transmitting to a media access device via use of a transmitting device of the controlling device a first command to cause a program guide to be displayed in a display associated with the media access device
Claim 5, which depends from claim 1.
1) …wherein the non-transitory, memory device has stored thereon instructions which instructions, when executed by the processing device, cause the controlling device to directly respond to a first received user input indicative of an activation of a predetermined, first input element of the controlling device to which is assigned a first command for causing the controllable appliance to display in a display associated with the first controllable appliance a menu of selectable program information by transmitting …
and by automatically transitioning the controlling device from a default command transmitting operational mode to a navigational command transmitting operational mode
… by automatically transitioning the controlling device from a first, command transmitting operational mode … command transmitting operational mode whereupon the controlling device is adapted to receive a second user input via the second input element for causing the controlling device to transmit, via use of the transmitting device, a third command indicative of a desired interaction with the displayed menu of selectable program information;
and to respond to a second sensed event by transmitting to the media access device via use of the transmitting device of the controlling device a second command to cause the media access device to commence a rendering on the display associated with the media access device a media selected on the displayed program guide at a time of the transmission of the second command
… and the third command is selected from a group consisting of a menu selection element up movement navigation command, a menu selection element down movement navigation command, a menu selection element left movement command, a menu selection element right movement command, and a menu element selection command.
and by automatically transitioning the controlling device from the navigational command transmitting operational mode back to the default command transmitting operational mode.
5) … cause the controlling device to automatically transition back to the first, command transmitting operational mode in direct response to the second input causing the controlling device to transmit, via use of the transmitting device, the menu element selection command.
3
5
4
5
5
5 in view of 8
6
5 in view of 8
7
5 in view of 3
8
5 in view of 4
11
5
13
5
14
5
15
5 in view of 8
16
5 in view of 3
17
5 in view of 4


Claims 1-2, 4, 7-8, 11-12, 14 and 16-17 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 5-6, 8, 11, 13-14 and 16 of U.S. Patent No. 11,398,148 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by or are obvious combinations of the claims the ‘148 patent.
Claim Number of the instant Application
Claim Number of USP 11,398,148 B2
Claim 1
1, A non-transitory, memory device having stored thereon instructions which instructions, when executed by a controlling device, cause the controlling device to respond to a first sensed event by transmitting to a media access device via use of a transmitting device of the controlling device a first command to cause a program guide to be displayed in a display associated with the media access device
Claim 8 in view of claim 3 which both depends from claim 1.
1) A non-transitory, memory device has stored thereon instructions which instructions, when executed by a controlling device, cause the controlling device to directly respond to a first received user input …by automatically transitioning the controlling device from a volume command transmitting operational mode in which the controlling device will transmit a volume command in response to a user activation of a second input element to a navigational command…
2)… wherein the navigation command is indicative of a desired interaction with a displayed menu of selectable program information.
and by automatically transitioning the controlling device from a default command transmitting operational mode to a navigational command transmitting operational mode
1)…by automatically transitioning the controlling device from a volume command transmitting operational mode in which the controlling device will transmit a volume command in response to a user activation of a second input element to a navigational command…
and to respond to a second sensed event by transmitting to the media access device via use of the transmitting device of the controlling device a second command to cause the media access device to commence a rendering on the display associated with the media access device a media selected on the displayed program guide at a time of the transmission of the second command
1) … in response to a user activation of a second input element to a navigational command transmitting operational mode whereupon the controlling device is adapted to receive a second user input via the second input element for causing the controlling device to transmit, via use of the transmitting device, a navigation command.
3) …  wherein the navigation command is selected from a group consisting of a menu selection element up movement navigation command, a menu selection element down movement navigation command, a menu selection element left movement command, a menu selection element right movement command, and a menu element selection command.
and by automatically transitioning the controlling device from the navigational command transmitting operational mode
7)… wherein the instructions cause the controlling device to automatically transition back to the volume transmitting operational mode in direct response to the second input causing the controlling device to transmit, via use of the transmitting device, the navigation command.
8) …wherein the navigation command comprises a menu element selection command.
2
8 in view of 3
4
8 in view of 3
7
8 in view of 3 in view of 5
8
8 in view of 3 in view of 6
11
16 in view of 11
12
16 in view of 11
14
16 in view of 11
16
16 in view of 11 in view of 13
17
16 in view of 11 in view of 14



Claims 9-10 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,902,716 B2 in view of claim 1 of parent application Patent No. 9,852,615 B2.  The ‘716 patent does not claim “a further controlling device in communication with the controlling device.” However, parent application’s ‘615 patent, claims the limitation. Consequently it would have been obvious for the person of ordinary skill in the art, in possession of the ‘716 and the parent ‘615 patents to implement the ‘716 patent with the ‘615 patent’s claim 1 technique of providing a further controlling device in communication with controlling device, in order to allow for the remote control of an appliance from a smart user device. (‘615 patent, Claim 1)

Claim Number of the instant Application
Claim Number of USP 10,902,716 B2
9
Claim 5 in view of claim 1 of parent USP 9,852,615
(USP 9,852,615 
1….controlling a first functional operation of a controllable appliance in response to a one of a plurality of user interface elements of the smart device being selected wherein the first command transmitted from the smart device is transmitted using a first transmission protocol; and a bridge device having a second remote control application, the second remote control application causing the bridge device to transmit a second command for controlling a second functional operation of the controllable appliance )
10
Claim 5 in view of claim 1 of parent USP 9,852,615
18
Claim 5 in view of claim 1 of parent USP 9,852,615
19
Claim 5 in view of claim 1 of parent USP 9,852,615





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROLD B MURPHY/Examiner, Art Unit 2687